DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 2/23/2022 has been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 04/25/2022, with respect to objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been obviated by amendments to the specification.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 7, filed 4/25/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objection of claim 13 has been obviated due to cancellation of claim 13.  The claim objection has been withdrawn. 
Applicant’s arguments, see page 7, filed 4/25/2022, with respect to 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections addressed by the Applicant to claims 1, 5, and 6 have been obviated by amendments to the claims.  The 35 U.S.C 112(b) claim rejections to claims 11, 14, and 16 have been obviated by the cancellation of these claims.  The Applicant appears to have missed addressing one 35 U.S.C 112(b) rejection to claim 5, which has been reproduced below.  The 35 U.S.C 112(b) rejections addressed by the Applicant have been withdrawn.  There is now a new 35 U.S.C 112(b) rejection as a result of the amendments to the claims.  Please see 35 U.S.C 112(b) rejections below for the unaddressed 35 U.S.C 112(b) rejection. 
Applicant’s arguments, see page 7, filed 4/25/2022, with respect to 35 U.S.C 101 rejections have been fully considered and are persuasive.  The 35 U.S.C 101 rejections of claims 11-20 have been obviated due to the cancellation of claims 11-20.  The 35 U.S.C 101 rejections of claims 11-20 have been withdrawn. 
Applicant's arguments, see pages 7-9, filed 4/25/2022, with respect to 35 U.S.C 102 and 103 rejections of claims 1-10 have been fully considered but they are not persuasive.  The Applicant argues that Ribble does not teach, disclose, or fairly suggest the calculation of such a mobility score using a load pattern analysis module, as claimed.  The Applicant also argues that Ribble does not teach, disclose, or fairly suggest using a load pattern analysis module to compute such a mobility score based on load cell data.  The Examiner disagrees.  The Examiner wishes to explain that Ribble teaches (Figure 1, element 10) that the system is configured to monitor physiological factors that can contribute to the development of pressure ulcers, such factors include interface pressure, skin moisture, lack of motion (i.e., mobility), and lack of activity (paragraph [0022]).  Ribble also teaches (Figure 1, element 10) that the system can respond to the detected factors that exceed a predetermined threshold by activating a therapy, such as, targeted cooling, heat and moisture regulation, patient turning, and other therapies (paragraph [0024]).  Ribble further teaches (Figure 1, element TP1) that friction and shear can be determined using a combination of the ultrasonic sensor, 3D image sensor, and/or image capture device and the pressure sensor and/or force sensor (i.e., load sensor) sensing the amount of pressure and force on the topper TP1 and the vertical and horizontal components of the movement of a person's body with respect to the surface (paragraph [0038]).  Ribble further teaches that mobility (ability to change and control body position) can be given a score from 1-4 (1=completely immobile, 2=very limited, 3=slightly limited, 4=no limitation) (Table 1, Paragraph [0046]).  While Ribble does not specifically use the term “load pattern analysis module”, the Examiner contends that these teachings of Ribble provide support that the system of Ribble is capable of performing the functions of the instant application’s load pattern analysis module.  Specifically, Ribble’s system can calculate a mobility score indicative of the mobility of the person based on the data from the plurality of sensors.  Ribble teaches determining the vertical and horizontal components of the movement of a person’s body (i.e., mobility) (paragraph [0038]) and teaches giving a score based on the user’s mobility (i.e., mobility score) (Table 1, Paragraph [0046]).  The Examiner contends that the given score between 1-4 (1=completely immobile, 2=very limited, 3=slightly limited, 4=no limitation) is based on the determined movements of the person’s body via a pressure sensor and/or force sensor (i.e., load sensor).  Therefore, the 35 U.S.C 102 rejection of claim 1, and the prior art rejections (35 U.S.C 102 and 103) of depending claims 2-10, are maintained.  Please see 35 U.S.C 102 and 103 rejections below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“… when executed by the processor, cause the computing device to: calculate, using a load pattern analysis module, a mobility score indicative of a mobility of the person based on the data from the plurality of load sensors” in claim 1.
“… when executed by the processor, cause the computing device to: calculate a pressure injury score indicative of a likelihood that the person will develop a pressure injury based on the mobility score, the at least one moisture sensor, and the electronic medical record” in claim 1.
“…when executed by the processor cause the computing device to: alter a treatment plan for the person based on the calculated pressure injury score” in claim 1.
“wherein the executable instructions, when executed by the processor, further cause the computing device to determine, based on the data received from the plurality of sensors coupled to the person support apparatus, a mobility of the person” in claim 3.
“wherein the executable instructions, when executed by the processor, further cause the computing device to … calculate the pressure injury score based on the blood pressure or the temperature” in claim 4.
“wherein calculating the pressure injury score comprises adjusting a healthcare facility baseline value based on the data from the plurality of sensors, the at least one moisture sensor, and the electronic medical record” in claim 5.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner wishes to make reference to MPEP 2181 (II)(B): “When the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm”.  Because of this, the Examiner must find support for the specific algorithm disclosed by the Applicant that is capable of performing the claim limitations indicated above.  References to the instant application that the Examiner finds to provide ample support is listed below:
Paragraphs [0022]-[0023], [0030], [0043]-[0045]
Paragraphs [0030], [0044], and [0050]-[0056]
Paragraphs [0057]-[0059]
Paragraphs [0030] and [0044]
Paragraphs [0037], [0053] and [0056] (vasopressors)
Paragraphs [0050]-[0056]
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “further cause the computing device to determine, based on the data received from the plurality of sensors coupled to the person support apparatus, a mobility of the person” renders claim 3 (lines 2-3) indefinite.  It is unclear to the Examiner if and how this determination of a mobility of the person is different than the mobility score, indicative of a mobility of the person, calculated using a load pattern analysis module and based on data from the plurality of load sensors in claim 1 (lines 13-14).  	
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “plurality of sensors” (line 2), and the claim also recites “at least one moisture sensor” (lines 2-3) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Examiner believes the broad recitation “plurality of sensors” was intended to be the “plurality of load sensors” since “plurality of sensors” would include the subsequently recited “at least one moisture sensor” (lines 2-3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ribble, et al. (U.S PGPub No. 2013/0317399).
Regarding claim 1, Ribble teaches (Figures 1 and 2) a system (paragraph [0002]) comprising: (Figure 1, elements 10, 102, 106) a plurality of load sensors coupled to a person support apparatus configured to support a person on a support surface of the person support apparatus configured to sense a mobility of the person on the person support apparatus (paragraph [0022] – The system 10 is configured to monitor physiological factors that can contribute to the development of pressure ulcers, such factors include interface pressure, skin moisture, lack of motion (i.e., mobility), and lack of activity; paragraph [0037] – The input 102 can be a sensor 106, such as a pressure sensor, temperature sensor, force sensor (i.e., load sensor), moisture sensor, accelerometer, etc.; paragraph [0046]/Table 1); (Figure 1, elements 10, 102, 106; Figure 3, element MT1; Figure 4, element TP1) at least one moisture sensor positioned between the person and the support surface configured to sense a moisture level between the person and the support surface (paragraphs [0022] and [0037] – In some embodiments, the temperature, force, pressure, moisture, and ultrasonic sensors are incorporated into the mattress MT1 and/or topper TP1); and (Figure 1, elements 16 – control system, i.e., computing device, 100, 102, 104, and 106) at least one computing device coupled to the plurality of load sensors and the at least one moisture sensor (paragraphs [0025] and [0037] – The control system includes a processor 100, an input 102, and memory 104.  The input 102 can be a sensor 106 such as a force sensor or moisture sensor), (Figure 1, elements 16, 100, 102) the at least one computing device comprising a processor and memory storing computer readable and executable instructions (paragraph [0037] – The control system 16 includes a processor 100, an input 102, and memory 104) that, when executed by the processor, cause the computing device to: receive data from the plurality of load sensors coupled to the person support apparatus and the at least one moisture sensor (paragraph [0037] – sensors provide patient and environmental information to the processor 100 that is indicative of the status of a therapy, an identity of the person support surface being used, or a characteristic of the person, such as, the person's heart rate, respiration rate, respiration amplitude, skin temperature, weight, sleep state, body orientation, position, and/or other physiological characteristics or information about the person's condition); (Figure 1, elements 10, 102, 106) calculate, using a load pattern analysis module, a mobility score indicative of a mobility of the person based on the data from the plurality of load sensors (paragraph [0022] – The system 10 is configured to monitor physiological factors that can contribute to the development of pressure ulcers, such factors include interface pressure, skin moisture, lack of motion (i.e., mobility), and lack of activity; paragraph [0024] – The system can respond to the detected factors that exceed a predetermined threshold by activating a therapy, such as, targeted cooling, heat and moisture regulation, patient turning, and other therapies; paragraph [0038] – friction and shear can be determined using a combination of the ultrasonic sensor, 3D image sensor, and/or image capture device and the pressure sensor and/or force sensor sensing the amount of pressure and force on the topper TP1 and the vertical and horizontal components of the movement of a person's body with respect to the surface; Table 1 – Mobility (ability to change and control body position), given a score from 1-4 (1=completely immobile, 2=very limited, 3=slightly limited, 4=no limitation); paragraph [0046]; Each of these teachings combine to show that Ribble teaches a system that is capable of performing the functions of the load pattern analysis module of the instant claims); (Figure 1, element 110) obtain data from an electronic medical record associated with the person supported by the person support apparatus (paragraphs [0023] and [0039]-[0040]); (Figure 9, elements 114, 116, 118, 120; Table 1) calculate a pressure injury score indicative of a likelihood that the person will develop a pressure injury based on the data from the plurality of load sensors, the at least one moisture sensor, and the electronic medical record (paragraphs [0046]-[0047] – The information from the input includes information used to populate a Braden score table; [0049] – the processor calculates a risk score based on the Braden score table); and (Figure 9, elements 122 and 124) alter a treatment plan for the person based on the calculated pressure injury score (paragraphs [0050]-[0051]).
Therefore, claim 1 is anticipated by Ribble, et al.

Regarding claim 2, Ribble teaches the system of claim 1, wherein the data obtained from the electronic medical record is selected from the group consisting of data regarding previous or existing pressure injuries, an age of the person, the sex of the person, medication administered to the person, an amount of time the person was in an operating room, an indication that the person has diabetes, a frequency of patient turns, and nutritional information related to the person (paragraphs [0023], [0039] – nutritional information, medical history, [0049], lines 12-19).
Therefore, claim 2 is anticipated by Ribble, et al.

Regarding claim 4, Ribble teaches the system of claim 1, further comprising: (Figure 1, elements 10, 102, 106) a monitor for sensing data regarding a blood pressure or a temperature of the person (paragraphs [0022] – skin temperature; [0037] – a temperature sensor); wherein (Figure 1, elements 10, 100, 102, 106) the executable instructions, when executed by the processor, further cause the computing device to receive the data from the monitor (paragraph [0037] – The input 102 is a sensor 106 that can be a temperature sensor configured to provide patient and environmental information to the processor 100 that is indicative of the status of a therapy, an identity of the person support surface being used, or a characteristic of the person), and (Figure 9, elements 116, 118, and 120) calculate the pressure injury score based on the blood pressure or the temperature (paragraph [0049] – the processor determines what the level of risk of skin breakdown is as a function of the inputs).
Therefore, claim 4 is anticipated by Ribble, et al.

Regarding claim 6, Ribble teaches the system of claim 1, further comprising (Figure 1, elements 102 and 106; Figure 3, elements 34, γ (gamma)) an angle sensor coupled to a head end of the person support apparatus, wherein the executable instructions, when executed by the processor, further cause the computing device to receive the data from the angle sensor regarding a head angle of a bed (paragraph [0037] – The input can be a sensor such as a sensor that determines a characteristic of a person, such as body orientation and position; [0026] – the head and torso section 34 is moved such that it is at an angle of at least about 30 degrees; [0027] – the deck sections help move and/or maintain the various portions of the mattress at angles alpha, beta, and gamma with respect to the reference plane – One of ordinary skill in the art would recognize that the person support apparatus of Ribble includes sensors for body position and orientation, which would be used to maintain the angle requirements for the head and torso section 34 (i.e., head angle) outlined by Ribble).
Therefore, claim 6 is anticipated by Ribble, et al.
Regarding claim 7, Ribble teaches the system of claim 1, further comprising: (Figure 1, elements 10, 100; Figure 9, element 114) a mobile computing device communicatively coupled to the computing device (paragraph [0041] – The instruction sets define procedures 114 that cause the processor 100 to implement one or more protocols that alert a caregiver via a communication system when the system detects or determines that a pressure ulcer has formed or may form over time if no intervention is implemented; paragraph [0042] – The communication system can alert the caregiver by directly contacting the caregiver on their phone or pager); wherein altering the treatment plan comprises transmitting a turn reminder to the mobile computing device indicative that the person should be turned on the person support apparatus (paragraph [0051] – The caregiver can be notified that the person needs to be turned).
Therefore, claim 7 is anticipated by Ribble, et al.

Regarding claim 10, Ribble teaches the system of claim 1, as indicated hereinabove, wherein altering the treatment plan comprises causing the person support apparatus to be replaced with a different person support apparatus (paragraph [0023] – The care protocol can include information, such as, when a specialty person support surface needs to be used; paragraph [0052], lines 30-35).
Therefore, claim 10 is anticipated by Ribble, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ribble, et al. (U.S PGPub No. 2013/0317399).
Regarding claim 3, Ribble teaches the system of claim 1, as indicated hereinabove.  Ribble also teaches the limitation of instant claim 3, that is wherein (Figure 1, elements 10, 102, 106) the executable instructions, when executed by the processor, further cause the computing device to determine, based on the data received from the plurality of sensors coupled to the person support apparatus, a mobility of the person (paragraph [0022] – The system 10 is configured to monitor physiological factors that can contribute to the development of pressure ulcers, such factors include interface pressure, skin moisture, lack of motion (i.e., mobility), and lack of activity; paragraph [0046]/Table 1).  Ribble does not necessarily teach the limitation of instant claim 3, that is wherein calculating the pressure injury score comprises weighting the mobility of the person in the calculation greater than other received data.
However, Ribble does teach that (Figure 1, element 100 – processor; Figure 8, element 120) the processor determines what the level of risk of skin breakdown as a function of the inputs (paragraph [0049]).  Ribble teaches that in some contemplated embodiments, certain information may not be considered or given less weight based on information about the patient (paragraph [0049]).  Ribble also teaches an example, wherein pressure readings may not be considered for children, but incontinence is given more weight (paragraph [0049]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ribble’s system contemplates the possibility of giving more or less weight to certain inputs when determining the pressure injury score of the patient.  Ribble gives the example of giving incontinence more weight in calculating a pressure injury score, but one of ordinary skill in the art would recognize that Ribble gives just one example when a plurality of other examples are possible.  One of ordinary skill in the art would recognize that Ribble teaches sensors that monitor mobility of the patient and that Ribble’s system could give more weight to such mobility of a patient than other sensor inputs.  One of ordinary skill in the art would want Ribble’s system of giving different weights to different sensor inputs for the pressure injury score because patients are unique.  The culmination of weighted sensor inputs that accurately depicts a pressure injury score for one patient may not be accurate for another patient.  Therefore, one of ordinary skill in the art would desire such flexibility to be able to adapt the system for a multitude of patients.
Therefore, claim 3 is unpatentable over Ribble, et al.

Regarding claim 8, Ribble teaches the system of claim 1, as indicated hereinabove.  Ribble does not necessarily teach the limitation of instant claim 8, that is wherein altering the treatment plan comprises providing a recommendation that an incontinence pad positioned between the person and the support surface be replaced.
However, Ribble does teach (Figure 1, elements 10, 102, 106) that incontinence and skin moisture are factors that the system monitors (paragraphs [0022] and [0037]).  Ribble also teaches that (Figure 1, elements 10, 100, and 104; Figure 9, element 114) the memory stores one or more instruction sets that define procedures that cause the processor to implement one or more protocols that alert a caregiver via a communication system when the system detects or determines that a pressure ulcer has formed or may form over time if no intervention is implemented (paragraph [0041]).  Ribble also teaches that the processor determines if an intervention is required (paragraph [0050]).  Ribble teaches (Figure 4, elements FS1 and TP1) that one example of an intervention is to activate a low air loss therapy by activating the fluid supply and communicating air through the topper to remove excess moisture and heat from the skin (paragraph [0050]).  Ribble explains that therapy is configured to maintain the person’s skin within a predefined range (paragraphs [0050]-[0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ribble places an emphasis on monitoring the moisture level between the person and the person support surface.  One of ordinary skill in the art would recognize that removing and replacing an incontinence pad would be an intervention that would be included in Ribble’s therapy for maintaining the person’s skin within a predefined range.  One of ordinary skill in the art would recognize that in situations where the moisture levels are too high, it would be beneficial to replace a used incontinence pad with a new one in order to remove excess moisture if the excess moisture is due to incontinence.  One of ordinary skill in the art would recognize that such an intervention would be likely in Ribble’s system, as Ribble teaches that incontinence is a factor that the system monitors.  
Therefore, claim 8 is unpatentable over Ribble, et al.

Regarding claim 9, Ribble teaches the system of claim 1, as indicated hereinabove.  Ribble does not necessarily teach the limitation of instant claim 9, that is wherein altering the treatment plan comprises providing a recommendation for a nutrition consult for the person.
However, Ribble teaches (Figure 1, element 102, 110, 112) that the information received by the system from a remote database or EMR system can include nutritional information for the person (paragraph [0039]).  Ribble teaches (Figure 1, element 102) that the information from the input includes information used to populate a Braden score table (paragraphs [0046]-[0047]).  Ribble also teaches that the processor calculates a risk score based on the Braden score table (paragraph [0049]).   Ribble teaches that one of the categories for information included on the Braden score table is Nutrition (usual food intake pattern) and this information factors into a determination of the level of risk of skin breakdown (Table 1, paragraphs [0046] and [0049]).  Ribble also teaches that the processor determines if an intervention is required (paragraph [0050])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ribble considers nutritional information about the patient when determining a pressure injury risk.  One of ordinary skill in the art would recognize based on Ribble’s teachings that poor nutritional information for a patient negatively affects a patient’s risk for developing a pressure injury.  One of ordinary skill in the art would have recognized that Ribble teaches a step of determining whether an intervention is required (see at least Figure 9, element 122 and paragraph [0050]).  One of ordinary skill in the art would recognize that a nutrition consult would potentially positively impact a patient’s risk for developing a pressure injury, based on the patient’s evaluation for nutritional information on the Braden score table (see at least Table 1 of Ribble).  One of ordinary skill in the art would want to suggest a nutrition consult for a patient with a low evaluation on the patient’s nutritional information because it could possibly lower the patient’s risk of developing a pressure injury.
Therefore, claim 9 is unpatentable over Ribble, et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ribble, et al. (U.S PGPub No. 2013/0317399) in view of Lachenbruch (U.S PGPub No. 2014/0304915) (cited in IDS).  
Regarding claim 5, Ribble teaches the system of claim 1, as indicated hereinabove.   Ribble does not teach the limitation of instant claim 5, that is wherein calculating the pressure injury score comprises adjusting a healthcare facility baseline value based on the data from the plurality of sensors, the at least one moisture sensor, and the electronic medical record.
Lachenbruch teaches an occupant support adapted to manage pressure ulcer risk of an occupant thereof (abstract).  Lachenbruch teaches that the Braden score is useful in accessing risk of developing pressure ulcers, but is a subjective assessment (paragraph [0002]).  Lachenbruch teaches that another well-known assessment is Reswick and Rogers (R&R) empirically based pressure-time curve (paragraph [0003]).  Lachenbruch teaches that despite being less subjective than the Braden score, the R&R curve does not account for risk factors that are patient specific or patient class specific (paragraph [0004]).  Lachenbruch teaches that it is desirable to develop further methods of managing pressure ulcer risk that capitalizes on the shortfalls of these two assessments (paragraph [0006]).  Lachenbruch teaches (Figure 3, dashed line) a generic pressure-time tolerance relationship which is also referred to as a “standard relationship” or “standard model” or “standard curve” (paragraph [0029]).  Lachenbruch teaches that in order to achieve patient specificity or patient class specificity, the generic relationship is adjusted based on a risk spectrum that relates a particular occupant’s tolerance to an occupant specific parameter (paragraph [0030]).  Lachenbruch teaches (Table 1) an example nonmonotonic risk spectrum where Braden score is the occupant specific parameter (paragraph [0030]).  Lachenbruch teaches that the occupant specific parameter can also be patient weight (table 4, claim 22).  Lachenbruch teaches (Table 1) that the relative risks seen in Table 1 are based on empirical data revealing the proportion of a large population of patients (approximately 88,000), each having a particular Braden score, who actually developed a pressure ulcer in a clinical setting (paragraph [0031]).  Lachenbruch further teaches (Figure 4) that in an actual clinical setting a caregiver will adjust the standard relationship based on the risk spectrum of Table 1 to determine a patient specific tolerance (paragraph [0032]).  Lachenbruch further teaches that a patient whose Braden score is 17 is a “standard” patient (i.e., baseline) (paragraph [0032]).  Lachenbruch explains that a patient with a Braden score of 18 is at a lower risk than the “standard” patient, and an adjustment to the pressure value would ensue that shows that the patient can withstand a larger pressure and duration before experiencing a pressure ulcer (paragraph [0033]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ribble’s system for altering a treatment plan for a person based on a pressure injury score with Lachenbruch’s occupant support adapted to manage pressure ulcer risk of an occupant thereof.  Both Ribble and Lachenbruch recognize that a patient’s Braden score should not be relied upon alone to assess a patient’s risk for developing pressure ulcers.  One of ordinary skill in the art would recognize that Ribble does teach calculating a pressure score based on the plurality of sensors (see at least Figure 9, paragraph [0037], and paragraph [0049] of Ribble), the at least one moisture sensor (see at least Figure 9, paragraph [0037], and paragraph [0049] of Ribble), and the electronic medical record (see at least paragraphs [0023] and [0039]-[0040] of Ribble).  While Ribble doesn’t teach calculating an injury score by adjusting a facility baseline, Ribble does teach that the system may be in communication with a care facility record or database system to receive information necessary to determine the person’s risk for skin breakdown or other factors that would influence the caregiver’s treatment decision (see paragraphs [0023]-[0024] of Ribble).  One of ordinary skill in the art would recognize that such information from a care facility record or database could include a baseline injury score for the facility.  One of ordinary skill in the art would also recognize that an adjustment to a score for a “standard” patient (i.e., baseline) could be implemented in a clinical setting (see at least paragraphs [0031]-[0032] and Figure 4 of Lachenbruch) based on such teaching from Lachenbruch.  Lachenbruch explains that the determination of a “standard” patient score was based off of data from approximately 88,000 patients.  One of ordinary skill in the art would recognize that such a population could be that of a particular health care facility.  One of ordinary skill in the art would have wanted such a method for calculating a pressure injury score by adjusting a baseline injury score in order to give nurses and healthcare professionals an easier understanding of the severity of a patient’s risk.  For instance, nurses and healthcare professionals will be able to easily understand if a patient’s risk for developing a pressure injury is higher than average, which will motivate quicker and different alterations to a treatment plan to combat the increased risk. 
Therefore, claim 5 is unpatentable over Ribble, et al. and Lachenbruch.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792